DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered. 
Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive. Applicant argues that Sennoun (US 2017/0159566) cannot teach the newly amended limitations because the system relies on other structures such as bearings to support the rotor drive mechanism.  The Examiner respectfully disagrees.  The bearings and other structures that Applicant is referring to can be considered as part of the rotor drive mechanism and therefore would not be part of the different structure that is claimed to be supporting the rotor drive mechanism.  Furthermore, additional references such as Herring (US 2014/0165570) also show the support structure in the form of outlet guide vanes connecting the rotor drive mechanism to the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sennoun (US 2017/0159566) in view of Herring (US 2014/0165570).
Regarding claim 1, Sennoun teaches a ducted rotor assembly (Fig 1), comprising: a housing (82) having a duct (space between 80 and 82); a rotor drive mechanism (24, 26, 34, 36, the compressor and turbine are being interpreted to be the mechanism that is driving the rotor system) coupled to a rotor system (20), the rotor system comprising an axis of rotation (12); and a plurality of stators (55, 57, 62) configured to structurally support the rotor drive mechanism within the duct of the housing (Fig 2, the inlet guide vane joins the rotor to the housing and thus supports the fan) and carry a fluid (90) through internal fluid passages (Fig 3, 84, 102, 104, 106) in the plurality of stators ([0021]) to provide cooling to the rotor drive mechanism (abstract).

Herring teaches an analogous ducted rotor assembly (Figs 1 and 3, 20), having an analogous duct (92), an analogous rotor drive mechanism (Fig 1), each independent radial support path (82) supporting the rotor drive mechanism within the duct is configured to carry an analogous fluid (70), to help reject heat away from the engine core ([0002]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Sennoun with the teachings of Herring to have each independent radial support path supporting the rotor drive mechanism within the duct is configured to carry the fluid, to help reject heat away from the engine core.
Regarding claim 2, Sennoun teaches at least one of the plurality of stators comprises an internal fluid passage configured to carry fluid to the rotor drive mechanism ([0021], the intercooler and heat exchanger are part of the inlet and outlet guide vanes and it inherently has an internal passage to cycle the cooling fluid), and wherein at least one of the plurality of stators comprises an internal fluid passage configured to carry fluid away from the rotor drive mechanism ([0021]).
Regarding claim 3, Sennoun teaches a total number of stators configured to carry fluid to the rotor drive mechanism is equal to a total number of stators configured to carry fluid away from the rotor drive mechanism (Fig2, the cooling loop 84 interacts with the heat pipes 94, and as shown in Fig 2 each heat pipe brings and removes fluid 
Regarding claim 4, Sennoun teaches a total volume of fluid passages of the plurality of stators configured to carry fluid to the rotor drive mechanism is equal the volume of fluid passages of the plurality of stators configured to carry fluid away from the rotor drive mechanism (Fig 2, the cooling system is a closed loop system, and in order to maintain the system the volume of fluid in needs to equal the volume of fluid out).
Regarding claim 5, Sennoun teaches the fluid passes through at least a portion of the rotor drive mechanism to absorb heat from the rotor drive mechanism (Fig 2, 84, the closed loop system absorbs heat from the stators and then send the heated cooling fluid out to the heat exchanger).
Regarding claim 6, Sennoun teaches the rotor system is configured to generate an airflow over the plurality of stators to effect transfer between the fluid and the airflow (Fig 1, the fan generates a flow over the inlet guide vanes).
Regarding claim 7, Sennoun teaches the plurality of stators comprises multiple internal fluid passages (Fig 2).
Regarding claim 8, Sennoun teaches the plurality of stators comprises heat pipes (94).
Regarding claim 9, Sennoun teaches an aircraft ([0001]), comprising: a ducted rotor assembly (Fig 1), comprising: a housing (82) having a duct (space between 80 and 82); a rotor drive mechanism (24, 26, 34, 36, the compressor and turbine are being interpreted to be the mechanism that is driving the rotor system) coupled to a rotor 
Sennoun does not explicitly show each independent radial support path supporting the rotor drive mechanism within the duct is configured to carry the fluid.
Herring teaches an analogous ducted rotor assembly (Figs 1 and 3, 20), having an analogous duct (92), an analogous rotor drive mechanism (Fig 1), each independent radial support path (82) supporting the rotor drive mechanism within the duct is configured to carry an analogous fluid (70), to help reject heat away from the engine core ([0002]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Sennoun with the teachings of Herring to have each independent radial support path supporting the rotor drive mechanism within the duct is configured to carry the fluid, to help reject heat away from the engine core.
Regarding claim 10, Sennoun teaches at least one of the plurality of stators comprises an internal fluid passage configured to carry fluid to the rotor drive mechanism ([0021], the intercooler and heat exchanger are part of the inlet and outlet guide vanes and it inherently has an internal passage to cycle the cooling fluid), and 
Regarding claim 11, Sennoun teaches a total number of stators configured to carry fluid to the rotor drive mechanism is equal to a total number of stators configured to carry fluid away from the rotor drive mechanism (Fig2, the cooling loop 84 interacts with the heat pipes 94, and as shown in Fig 2 each heat pipe brings and removes fluid in each stator, so the number of stators that carry fluid to the rotor mechanism is the same number that carries fluid away).
Regarding claim 12, Sennoun teaches the fluid passes through at least a portion of the rotor drive mechanism to absorb heat from the rotor drive mechanism (Fig 2, the fluid is passing through loop 84 which is part of the compressor stages).
Regarding claim 13, Sennoun teaches the rotor system is configured to generate an airflow over the plurality of stators to effect transfer between the fluid and the airflow (Fig 1, the fan generates a flow over the inlet guide vanes).
Regarding claim 14, Sennoun teaches a cooling system (84) comprising a pump (86) configured to move pressurized fluid through the internal fluid passages of the plurality of stators to provide cooling to the rotor drive mechanism ([0025-26]).
Regarding claim 15, Sennoun teaches the plurality of stators comprises heat pipes (94).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoerkie (US 5131604) in view of Sennoun and in further view of Herring.
Regarding claim 16, Yoerkie teaches a rotor drive mechanism (68), comprising: providing a ducted rotor assembly (18) comprising a housing (22) having a duct (40), a 
Yoerkie is silent on a method of cooling a rotor drive mechanism; carrying a fluid through a first fluid passage of at least one of the plurality of stators to the rotor drive mechanism; transferring heat from the rotor drive mechanism to the fluid; carrying heated fluid through a second fluid passage of at least one of the plurality of stators away from the rotor drive mechanism; and transferring heat from the heated fluid to an airflow generated by the rotor system; carrying the fluid through each independent radial support path that supports the rotor drive mechanism within the duct.
Sennoun teaches a method of cooling a rotor drive mechanism (abstract); carrying a fluid (108) through a first fluid passage (102, 104) of at least one of the plurality of stators to the rotor drive mechanism (Fig 3, [0025]); transferring heat from the rotor drive mechanism to the fluid (Fig 2); carrying heated fluid through a second fluid passage (106) of at least one of the plurality of stators away from the rotor drive mechanism; and transferring heat from the heated fluid to an airflow generated by the rotor system (Fig 2), to improve the thermal management of the engine ([0001]).
Sennoun deals with a heat exchange system inside the vanes of a gas turbine engine.  Yoerkie teaches a guide vane that links the main casing of the helicopter tail rotor to the rotor and fan blades.  The inlet guide vanes of Sennoun also support the rotor of the gas turbine engine to the drive mechanism, just as the vane in Yoerkie supports the drive mechanism for the rotor.  A person of ordinary skill in the art before 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yoerkie with the teachings of Sennoun to have a method of cooling a rotor drive mechanism; carrying a fluid through a first fluid passage of at least one of the plurality of stators to the rotor drive mechanism; transferring heat from the rotor drive mechanism to the fluid; carrying heated fluid through a second fluid passage of at least one of the plurality of stators away from the rotor drive mechanism; and transferring heat from the heated fluid to an airflow generated by the rotor system, to improve the thermal management of the engine.
Herring teaches an analogous ducted rotor assembly (Figs 1 and 3, 20), having an analogous duct (92), an analogous rotor drive mechanism (Fig 1), each independent radial support path (82) supporting the rotor drive mechanism within the duct is configured to carry an analogous fluid (70), to help reject heat away from the engine core ([0002]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Sennoun with the teachings of Herring to have each independent radial support path supporting the rotor drive mechanism within the duct is configured to carry the fluid, to help reject heat away from the engine core.
Regarding claim 17, Sennoun teaches the number of first fluid passages carrying fluid to the rotor drive mechanism is equal to the number of second fluid passages carrying fluid away from the rotor drive mechanism (Figs 2 and 3).
Regarding claim 18, Sennoun teaches the first fluid passages comprise external liquid passages of a heat pipe ([0025]), and wherein the second fluid passages comprise internal vapor passages of a heat pipe ([0025]).
Regarding claim 19, Sennoun teaches a cooling system comprising a pump (86); and operating the pump to move pressurized fluid through the internal fluid passages of the plurality of stators to provide cooling to the rotor drive mechanism ([0025]).
Regarding claim 20, Yoerkie teaches the ducted rotor assembly is a tail rotor assembly of a helicopter (Fig 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745  

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745